Citation Nr: 0012252	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  94-27 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, attorney at 
law


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

 The veteran served on active duty from November 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim of entitlement to 
service connection for a psychiatric disorder, to include 
post-traumatic stress disorder (PTSD), a personality 
disorder, and alcohol and drug dependence.  The veteran 
appealed only the denial of his claim for PTSD.  In November 
1996, the Board remanded the case to the RO for additional 
development.  The RO affirmed its denial of the claim in 
March 1998.  In October 1998 the Board denied his claim.  

The veteran then appealed the issue of entitlement to service 
connection for PTSD to the U.S. Court of Appeals for Veterans 
Claims (Court).  While his case was pending at the Court, his 
representative and VA's Office of General Counsel filed a 
joint motion requesting that the Court vacate the Board's 
decision and remand the veteran's PTSD claim for further 
development and readjudication.  In October 1999, the Court 
issued an Order vacating the October 1998 Board decision.  


REMAND

The veteran appears to state that he was involved in combat 
while serving in the Republic of Vietnam, and that he has 
PTSD as a result.  He has reported that he participated in 
combat, or otherwise witnessed stressors, to include 
witnessing enemy shelling of his base, seeing dead bodies, 
being near or seeing the battle commonly known as "Hamburger 
Hill," and witnessing the accidental death of a Vietnamese 
national in a motor vehicle accident.  

The veteran's discharge DD Form 214, indicates that his 
military occupation specialty (MOS) was "76Y20" (with no 
other description) (the "related civilian occupation" is 
listed as armorer).  His rank was E-1.  His personnel record 
(DA Form 20) indicates that his principal duty was 
communications specialist while serving with Headquarters and 
Headquarters Company (HHC), 63rd Signal Battalion (63rd SB) 
(from January 27, 1969 to February 23, 1969); that his 
principal duty was supply specialist while serving with the 
270th Signal Company, 63rd SB (from February 23, 1969 to June 
28, 1969); and his principal duty was supply specialist while 
serving with HHC, 63rd SB (from June 28, 1969 to September 
14, 1969).  The DA Form 20 indicates that his awards include 
the Vietnam Service Medal (this medal is not shown on his DD 
Form 214).

The veteran's DD Form 215 ("correction to DD Form 214"), 
dated in January 1981, shows s a correction to item 30 of the 
veteran's DD Form 214 (i.e., the "remarks" section).  The 
correction notes "misconduct an established pattern of 
shirking."  

The Court has held that adjudication of a claim for PTSD 
which is based on the allegation of participation in combat 
requires that VA make a formal determination as to whether 
the appellant participated in combat.  See Cohen v. Brown, 10 
Vet. App. 128, 145 (1997).  Where VA determines that the 
veteran did not engage in combat with the enemy, and was not 
a POW, or the claimed stressor is not related to combat or 
POW experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1999); 38 C.F.R. § 3.304(d), (f) 
(1999); Gaines v. West, 11 Vet. App. 353, 357-58 (1998); see 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio 
v. Brown, 9 Vet. App. 163, 166  (1996); M21-1, Part IV, 
paragraph 11.38(b)(3) (Change 65, October 28, 1998).

In this case, a review of the joint motion shows that it was 
agreed that the Board had not provided sufficient reasons and 
bases for its determination that the veteran did not 
participate in combat.  In part, the joint motion indicated 
that the Board had failed to adequately discuss the veteran's 
oral and written testimony, as well as statements made by an 
examiner in a VA PTSD examination report, dated in May 1997.  
See Gaines v. West, 11 Vet. App. 353, 359 (1998) (noting that 
a determination of combat status is to be made "on the basis 
of the evidence of record," and that this phrase "serves to 
provide an almost unlimited field of potential evidence to be 
used to 'support' a determination of combat status").  
Specifically, the VA examiner stated that while in Vietnam 
the veteran had been exposed to "chronic mortar 
bombardment," and "sustain[ed] chronic potentially lethal 
enemy activity."  The joint motion also indicated that the 
Board had failed to discuss the "benefit of the doubt" rule 
with regard to its finding that the veteran did not 
participate in combat.  Citing 38 U.S.C.A. § 5107(b); Cohen, 
10 Vet. App. at 151.  

On remand, following the development as outlined in this 
REMAND, the RO should make a formal determination as to 
whether the veteran participated in combat, to include, as 
appropriate; 1) a discussion of the veteran's credibility, 
see Cohen 10 Vet. App. at 145; 2) the probative value of his 
oral and written testimony; 3) the probative value of the 
examiner's statements regarding the veteran's exposure to 
stressors as noted in the May 1997 VA PTSD examination 
report; and, 4) the "benefit of the doubt" rule under 
38 U.S.C.A. § 5107(b).

In addition, the joint motion noted that the veteran's DD 
Form 215 indicates that he had engaged in misconduct with 
"an established pattern for shirking."  The joint motion 
directed the Board to obtain the veteran's service 
disciplinary records.  At his hearing, the veteran also 
testified that he had been reduced in rank from E-4 to E-1, 
and his DD Form 214 indicates that he was an E-1 at the time 
of his discharge.  On remand, the RO should attempt to obtain 
the veteran's disciplinary records pertaining to shirking and 
his reduction in rank.

With regard to the claimed stressors, a review of the 
veteran's statements and testimony shows that, broadly 
stated, he alleges that he has PTSD as the result of exposure 
to enemy shelling at his base in Phu Bai, and seeing dead 
bodies, to include seeing a Vietnamese national die in a 
motor vehicle accident.  He also made vague references to 
being within 20 to 30 miles of the battle for what is 
commonly known as "Hamburger Hill." 

The Court has held that it is not an impossible or onerous 
task for appellants who claim entitlement to service 
connection for PTSD to supply the names, dates and places of 
events claimed to support a PTSD stressor.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the 
veteran testified that he was based at Phu Bai during his 
entire tour in Vietnam, and that he was often shelled at that 
location.  The veteran has not otherwise provided names, 
dates, or other useful identifying information.  Accordingly, 
with the exception of shelling at Phu Bai, further 
development is not required with regard to the claimed 
stressors.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); 
Hayes v. Brown, 5 Vet. App. 60, 68 (1993); see also M21-1, 
Part IV, paragraph 11.38(f)(2) (Change 65, October 28, 1998).  
The Board further notes that a review of a "disability 
assessment report," (DAR) dated in January 1993, and a VA 
hospital report, dated in April 1993, shows that the veteran 
was diagnosed with PTSD after he reported a history that 
included seeing his mother shot at age 13, and that his 
father was physically abusive (in the DAR only).  On remand, 
the examining psychiatrist or psychologist should comment on 
the presence or absence of other (i.e., pre- or post-service) 
traumatic events and their relevance to the current symptoms.  
See MANUAL M21-1, Part VI, 11.38(e) (Change 65, Oct. 28, 
1998).

The veteran asserts that he was subject to enemy shelling on 
many occasions during his service in Vietnam, at his unit's 
base camp in Phu Bai, to include the shelling of the base 
MARS (radio-telephone) station and the base exchange (PX).  
On remand, the RO should contact the U.S. Armed Service 
Center for Research of Unit Records (USASCRUR) and request 
that they attempt to verify the veteran's accounts of enemy 
shelling of the 63rd Signal Battalion base camp in Phu Bai.

The Board notes that the claims file contains medical 
evidence showing that the veteran has been diagnosed with a 
personality disorder as well as PTSD, and that his PTSD 
diagnoses have been based on unverified stressors.  In this 
regard, although the veteran had, on several occasions, 
claimed a stressor involving throwing a grenade at two 
American soldiers, at his hearing in June 1994 he stated that 
he did not want to claim this incident as a stressor.  
Therefore, at present, the evidence is conflicting as to 
whether the veteran has PTSD, and, if so, whether it is due 
to a verified stressor.  On remand, if the RO determines that 
the veteran did not have combat service, but that one or more 
stressors are verified, an examination should be scheduled to 
determine whether the veteran has PTSD, and, if so, whether 
such PTSD is related to a verified inservice stressor.

Therefore, this case is REMANDED for the following action:

1.  The RO should obtain copies of the 
veteran's service personnel records 
pertaining to any disciplinary action 
taken in connection with 
shirking/avoiding duty, and/or a 
reduction in rank.

2.  The RO should contact the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150-3197, 
and request that the USASCRUR attempt to 
verify the veteran's accounts of enemy 
shelling of the 63rd Signal Battalion 
base camp in Phu Bai, as well as any 
additional information that might 
corroborate the veteran's claims of 
participation in combat and his claimed 
stressors.  

3.  Upon completion of the development as 
outlined in the first paragraph of this 
REMAND, the RO should formally determine 
whether the veteran engaged in combat 
with the enemy, to include a discussion 
of the veteran's credibility, his oral 
and written testimony, the examiner's 
statements regarding the veteran's 
exposure to combat/stressors as found in 
the May 1997 VA PTSD examination report, 
and, if appropriate, the "benefit of the 
doubt" rule under 38 U.S.C.A. § 5107(b).

4.  If the RO determines that the veteran 
did not engage in combat with the enemy, 
the RO should prepare a report detailing 
the nature of any stressor(s) which it 
has determined is verified by the record.  
If no stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the claims 
files. 

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should schedule the veteran for an 
examination to determine whether the 
veteran has PTSD under the criteria as 
set forth in either DSM-III or DSM-IV, 
(see Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991)), and, if the 
veteran has PTSD, whether it is related 
to any verified stressor(s).  The RO must 
provide the examiner with a summary of 
any verified stressor(s), and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  In 
this regard, the psychiatrist should be 
advised that the veteran has related a 
history that includes stressors which are 
not related to his service, i.e., seeing 
his mother shot at age 13, and a 
physically abusive father.  The 
examination report(s) should include a 
complete rationale for all opinions 
expressed.  It is imperative that the 
claims file be reviewed by the examiner 
in connection with the examination.

6.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of service 
connection for PTSD on a de novo basis, 
to include a formal determination as to 
whether the veteran was engaged in 
combat.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 
he desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



